Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Alonza Rufus appeals the district court’s order denying his motion for a writ of error coram nobis pursuant to 28 U.S.C. § 1651 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Rufus, No. 3:02-cr-00550-MBS-1 (D.S.C. Jan. 5, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED